MEMORANDUM ***
Ronald Dudley, a Nevada state prisoner, appeals pro se the district court’s judgment for defendants following a bench trial in his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by failing to prevent another inmate from attacking him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error the district court’s findings of fact. See Lee v. Katz, 276 F.3d 550, 553 (9th Cir.2002). We review de novo the district court’s conclusions that the officials’ actions were not *412deliberately indifferent and that the risks to Dudley were not so serious as to put the officials on notice, because these are mixed conclusions of law and fact. See Church of Scientology v. Comm’r, 823 F.2d 1310, 1320 (9th Cir.1987). We affirm.
Judgment in favor of defendants was proper because Dudley did not show prison officials were deliberately indifferent to a substantial risk to Dudley’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.